Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statements filed 01/20/2022 and 06/13/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the Non-Patent Literature references are not provided with an English translation or statement of relevance, so the Examiner is not able to consider the content of the references.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
	Upon consideration of the amended claims, the previous objections to Claims 1 and 11 are hereby withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 7 “a substrate” should read “the substrate” as this limitation is already recited in lines 5-6, and in line 23, “…the metal substrate. each portion…” should read “…the substrate, each portion…” to maintain consistency with the rest of the claim language and to correct the punctuation error (i.e. replacing the period with a comma).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al., hereinafter Krueger (US 7,797,974), in view of Ball et al., hereinafter Ball (US 7,353,681).
Regarding Claim 1, Krueger discloses (Figures 1-3, 5B, and 6) a method of controlling flatness of a substrate, the method comprising: directing the substrate (steel strip 1) to a work stand (cluster mill 2) of a finishing line and between a pair of vertically aligned work rolls (see Annotated Figure 2 below) of the work stand; applying, by a first work roll (upper work roll, see Annotated Figure 2 below) of the pair of vertically aligned work rolls, a plurality of localized pressures to the substrate across a width of the substrate (column 4 lines 31-36; the backup rolls 18 having adjustable excenters 14a press onto the intermediate rolls and the work roll, which influences the roll gap profile, which corresponds to a plurality of localized pressures being applied to the substrate), wherein each of the plurality of localized pressures is applied by a corresponding flatness control zone of the first work roll (regions of the upper work roll corresponding to the locations of the excenters 14a in the backup rolls 18), and wherein the localized pressure applied by each flatness control zone is controlled by a corresponding actuator (actuators 3 comprising excenter actuators 14), wherein the actuators comprise at least an edge actuator for controlling an edge region of the substrate (Excenter1 and Excenter8) and at least a non-edge actuator for controlling a non-edge region of the substrate (Excenter2-7), wherein at least one characteristic of the edge actuator is different from the non-edge actuator (column 5 lines 43-54: the residual error is assigned to each individual excenter via an individual weighting function, i.e. a “characteristic”; as shown in Figure 5B, the weighting functions for Excenter1 and Excenter8; i.e. the edge actuators, are different than those of Excenter2-7, i.e. the non-edge actuators, so this limitation of the claim is met); measuring an actual flatness profile of the substrate with a flatness measuring device (flatness measuring elements 6 consisting of flatness measuring rollers 6a; column 4 line 66 - column 5 line 3; actual strip flatness 22); comparing, by a controller (closed-loop control system 4), the actual flatness profile with a desired flatness profile (reference curve 9; column 5 lines 18-21); and adjusting, by the controller, each of the actuators independently from one another (column 1 lines 46-47 and column 6 lines 9-11; the actuators are individually controlled and can thus be adjusted independently from one another) such that the plurality of localized pressures modify the actual flatness profile of the substrate to achieve the desired flatness profile (column 5 lines 18-34), wherein adjusting each actuator comprises adjusting each actuator to control each corresponding flatness control zone to apply the corresponding localized pressure (column 4 lines 31-36; the excenters being rotated by the hydraulic piston-cylinder unit such that the roll gap is influenced is interpreted as applying at least one localized pressure) that, for each flatness control zone, causes a localized elongation of a corresponding portion of the metal substrate (Figure 3 shows the effects on the roll gap profile when each of the excenters is adjusted; the variable roll gap profile implies a bending/deforming effect on the flatness control zones of the upper work roll, which one skilled in the art would understand causes deformation in the substrate when it is brought into contact with the upper work roll, i.e. causes localized elongation in those portions of the substrate), and wherein the first work roll comprises an outer surface (outer surface of upper work roll, see Annotated Figure 2a below), and wherein applying the plurality of localized pressures comprises contacting the outer surface of the first work roll with a surface of the substrate (column 4, lines 10-11; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll).

    PNG
    media_image1.png
    541
    552
    media_image1.png
    Greyscale

Krueger Annotated Figure 2
Krueger is silent to the overall thickness and length of the substrate remaining substantially constant. Ball teaches (Figure 1) a method for rolling sheet metal wherein an overall thickness and a length of the substrate (sheet article 6) remains substantially constant as the substrate enters and exits the work stand (work roll 2 and coulter roll 4; column 3 lines 36-37). This helps avoid loss of flatness in the substrate, which results in wrinkling or buckling of the material (column 1 lines 34-36 and 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the method disclosed by Krueger maintains a substantially constant overall thickness and length of the substrate, as taught by Ball, in order to avoid loss of flatness of the substrate and its associated negative effects.
Regarding Claim 2, with reference to the aforementioned combination of Krueger and Ball, Ball does not explicitly teach that the overall thickness of the substrate is reduced by 0.0% to 1.0%, but does state that the objective of the invention is to minimize undesired reduction in thickness of the substrate (column 3 lines 34-37; “avoiding thinning” implies no reduction in thickness, which is a reduction of 0.0%) because even very small amounts of thickness reduction can lead to a loss of flatness (column 1 lines 47-49). Examiner notes that the Applicant has not set forth any criticality to the selection of 1% as the upper bound for reduction in overall thickness of the substrate that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the method of controlling flatness of a substrate disclosed by Krueger and modified by Ball such that the overall thickness of the substrate is reduced by 0.0% to 1.0%, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 3, Krueger does not disclose that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate. Ball teaches that exceeding the yield strength of the substrate when applying localized pressures thereto can result in changes in length, thickness, and shape of the substrate, leading to loss of flatness, wrinkling, and buckling (column 1 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling flatness of a substrate disclosed by Krueger such that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate, as taught by Ball, to prevent undesirable changes in length, thickness, and shape of the substrate.
Regarding Claim 4, Krueger does not disclose that adjusting the actuators comprises adjusting at least one actuator such that the localized pressure at the flatness control zone corresponding to the at least one actuator is greater than a yield strength of the substrate. Ball teaches that a localized pressure greater than a yield strength of the substrate allows the substrate in that area to be plastically deformed (column 4 lines 14-17). One of ordinary skill in the art would understand that, in order to permanently correct a flatness error in the substrate, a small amount of plastic deformation is necessary, otherwise the substrate will spring back after exiting the roll stand. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling flatness of a substrate disclosed by Krueger such that adjusting the actuators comprises adjusting at least one actuator such that the localized pressure at the flatness control zone corresponding to the at least one actuator is greater than a yield strength of the substrate, as Ball teaches that this will allow for plastic deformation to occur, which is necessary for flatness correction.
Regarding Claim 5, Krueger does not disclose that adjusting the actuators comprises adjusting a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate. Ball teaches that, in areas outside of where the substrate is to be plastically deformed, the localized pressures are less than the yield strength of the substrate (column 2 lines 54-58). This is done because exceeding the yield strength of the substrate can cause undesirable changes to the thickness, length, and shape of the substrate, which results in loss of flatness, wrinkling, and buckling (column 2 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling flatness of a substrate disclosed by Krueger such that adjusting the actuators comprises adjusting a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate, as Ball teaches that this will prevent undesirable changes in length, thickness, and shape of the substrate.
Regarding Claim 6, Krueger discloses (Figure 1) applying the plurality of localized pressures to the substrate with the first work roll comprises freezing a vertical position of a second work roll vertically aligned with the first work roll (column 4 lines 14-15; only upper rolls are adjustable, which implies that lower rolls are not; i.e. lower rolls are frozen).
Regarding Claim 8, Krueger discloses (Figures 1-2) the outer surface of the first work roll (upper work roll, see Annotated Figure 2 above) comprises a texture, and wherein adjusting the actuators (actuators 3 comprising excenter actuators 14) such that the actual flatness profile achieves the desired flatness profile further comprises applying the texture to the surface of the substrate (column 4, lines 10-11 and lines 31-36; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll as it passes through the roll gap, the profile of which is influenced by adjusting the excenter actuators 14, and thus the texture of the outer surface of the upper work roll is applied to the strip). Examiner note: the claim as set forth does not specify what kind of texture (e.g. smooth, bumpy, wavy, ridged, etc.) the surface of the first work roll comprises. Krueger is silent to the details of the surface of the upper work roll, but because it is a physical object, it inherently has a texture, and thus meets the limitation of the claim.
Regarding Claim 9, Krueger discloses (Figures 5A and 6) that measuring the actual flatness profile (actual strip flatness 22) comprises determining regions on the substrate with tensile residual stress and regions on the substrate with compressive residual stress (column 4 line 66 - column 5 line 3; compressive stress is equivalent to negative tensile stress, so by measuring strip tension across the entire strip, both of these properties are being measured), and wherein adjusting the actuators (actuators 3 comprising excenter actuators 14) comprises increasing the localized pressures of flatness control zones corresponding to the regions of tensile residual stress (column 5 lines 3-6 and lines 18-34; the tension vector 8 is computed by subtracting the reference curve 9 from the measured strip tension distribution, and is then used in closed-loop control system 4 to determine the adjustment of the actuators 3).
Regarding Claim 10, Krueger does not disclose that increasing the localized pressures of flatness control zones corresponding to the regions of tensile residual stress comprises applying localized pressures that cause a localized elongation of from greater than 0.0% to 1.0%. Examiner notes that the Applicant has not set forth any criticality to the selection of 1% as the upper bound for localized elongation of the substrate in these regions that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the method of controlling flatness of a substrate disclosed by Krueger and modified by Ball such that increasing the localized pressures of flatness control zones corresponding to the regions of tensile residual stress comprises applying localized pressures that cause a localized elongation of from greater than 0.0% to 1.0%, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 11, Krueger discloses (Figures 1-3 and 6) a flatness control system comprising: a work stand (cluster mill 2) of a finishing line comprising a pair of vertically aligned work rolls (see Annotated Figure 2 above), wherein a first work roll (upper work roll, see Annotated Figure 2 above) of the pair of vertically aligned work rolls comprises a plurality of flatness control zones across a width of the first work roll (regions of the upper work roll corresponding to the locations of the excenters 14a in the backup rolls 18), and wherein each flatness control zone is configured to apply a localized pressure to a corresponding region on a substrate (column 4 lines 31-36; the backup rolls 18 having adjustable excenters 14a press onto the intermediate rolls and the work roll, which influences the roll gap profile, which corresponds to a plurality of localized pressures being applied to the metal strip 1), wherein the first work roll comprises an outer surface that is configured to contact a substrate during processing (column 4 lines 10-11; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll); a plurality of actuators (actuators 3 comprising excenter actuators 14), wherein each actuator corresponds with one of the plurality of flatness control zones and is configured to cause the corresponding flatness control zone to apply the localized pressure to the corresponding region on the substrate by contacting the outer surface of the first work roll with the surface of the substrate (column 4 lines 31-36; the backup rolls 18 having adjustable excenters 14a press onto the intermediate rolls and the work roll, which influences the roll gap profile, which corresponds to a plurality of localized pressures being applied to the strip when it is contacted with the outer surface of the upper work roll), and wherein each actuator is independently controlled (column 1 lines 46-47 and column 6 lines 9-11; the actuators are individually controlled and can operate independently from one another), wherein the plurality of actuators comprise at least an edge actuator for controlling an edge region of the substrate (Excenter1 and Excenter8) and at least a non-edge actuator for controlling a non-edge region of the substrate (Excenter2-7), wherein at least one characteristic of the edge actuator is different from the non-edge actuator (column 5 lines 43-54: the residual error is assigned to each individual excenter via an individual weighting function, i.e. a “characteristic”; as shown in Figure 5B, the weighting functions for Excenter1 and Excenter8; i.e. the edge actuators, are different than those of Excenter2-7, i.e. the non-edge actuators, so this limitation of the claim is met); a flatness measuring device (flatness measuring elements 6 consisting of flatness measuring rollers 6a) configured to measure an actual flatness profile (actual strip flatness 22) of the substrate; and a controller (closed loop control system 4) configured to adjust each actuator of the plurality of actuators independently from one another (column 1 lines 46-47 and column 6 lines 9-11; the actuators are individually controlled and can thus be adjusted independently from one another) such that the localized pressures modify the actual flatness profile to achieve a desired flatness profile (reference curve 9; column 5 lines 18-34) and such that the localized pressures cause a localized elongation of a plurality of portions of the metal substrate, each portion of the metal substrate corresponding to a particular flatness control zone of the plurality of flatness control zones (Figure 3 shows the effects on the roll gap profile when each of the excenters is adjusted; the variable roll gap profile implies a bending/deforming effect on the flatness control zones of the upper work roll, which one skilled in the art would understand causes deformation in the substrate when it is brought into contact with the upper work roll, i.e. causes localized elongation in those portions of the substrate).
Krueger is silent to the overall thickness and length of the substrate remaining substantially constant. Ball teaches (Figure 1) an apparatus for rolling sheet metal wherein an overall thickness and a length of the substrate (sheet article 6) remains substantially constant when the substrate exits the work stand (work roll 2 and counter roll 4; column 3 lines 36-37). This helps avoid loss of flatness in the substrate, which results in wrinkling or buckling of the material (column 1 lines 34-36 and 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the flatness control system disclosed by Krueger maintains a substantially constant overall thickness and length of the substrate, as taught by Ball, in order to avoid loss of flatness of the substrate and its associated negative effects.
Regarding Claim 13, Krueger does not disclose that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate. Ball teaches that exceeding the yield strength of the substrate when applying localized pressures thereto can result in changes in length, thickness, and shape of the substrate, leading to loss of flatness, wrinkling, and buckling (column 1 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that an average of the plurality of localized pressures applied by the first work roll to the substrate is less than a yield strength of the substrate, as taught by Ball, to prevent undesirable changes in length, thickness, and shape of the substrate.
Regarding Claim 14, Krueger does not disclose that the controller is configured to adjust at least one actuator such that the localized pressure at the flatness control zone corresponding to the at least one actuator is greater than a yield strength of the substrate. Ball teaches that a localized pressure greater than a yield strength of the substrate allows the substrate in that area to be plastically deformed (column 4 lines 14-17). One of ordinary skill in the art would understand that, in order to permanently correct a flatness error in the substrate, a small amount of plastic deformation is necessary, otherwise the substrate will spring back after exiting the roll stand. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that the controller is configured to adjust at least one actuator such that the localized pressure at the flatness control zone corresponding to the at least one actuator is greater than a yield strength of the substrate, as Ball teaches that this will allow for plastic deformation to occur, which is necessary for flatness correction.
Regarding Claim 15, Krueger does not disclose that the controller is configured to adjust a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate. Ball teaches that, in areas outside of where the substrate is to be plastically deformed, the localized pressures are less than the yield strength of the substrate (column 2 lines 54-58). This is done because exceeding the yield strength of the substrate can cause undesirable changes to the thickness, length, and shape of the substrate, which results in loss of flatness, wrinkling, and buckling (column 2 lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that the controller is configured to adjust a different actuator than the at least one actuator such that the localized pressure at the flatness control zone corresponding to the different actuator is less than the yield strength of the substrate, as Ball teaches that this will prevent undesirable changes in length, thickness, and shape of the substrate.
Regarding Claim 16, Krueger is silent to the controller being configured to minimize a difference in load between flatness control zones. However, Krueger does disclose an adaptive parameterizing means which allows optimization of control dynamics (i.e. control of actuator dynamics and rolling speed) for all operating ranges (column 6 lines 17-21). One of ordinary skill in the art would understand that when the difference in load between flatness control zones is too great, undesirable deformation of the substrate may occur. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flatness control system disclosed by Krueger such that the controller is configured, via the adaptive parameterizing means, to minimize a difference in load between flatness control zones, in order to prevent undesirable deformation for occurring.
Regarding Claim 18, Krueger discloses (Figures 1-2) the outer surface of the first work roll (upper work roll, see Annotated Figure 2 above) comprises a texture, and wherein adjusting the actuators (actuators 3 comprising excenter actuators 14) such that the actual flatness profile achieves the desired flatness profile further comprises applying the texture to the surface of the substrate (column 4, lines 10-11 and lines 31-36; steel strip 1 is rolled in the mill, implying that it is contacting the outer surface of the upper work roll as it passes through the roll gap, the profile of which is influenced by adjusting the excenter actuators 14, and thus the texture of the outer surface of the upper work roll is applied to the strip). Examiner note: the claim as set forth does not specify what kind of texture (e.g. smooth, bumpy, wavy, ridged, etc.) the surface of the first work roll comprises. Krueger is silent to the details of the surface of the upper work roll, but because it is a physical object, it inherently has a texture, and thus meets the limitation of the claim.
Regarding Claim 19, Krueger discloses (Figures 5A and 6) that the flatness measuring device (flatness measuring roller 6a) is configured to determine regions on the substrate with tensile residual stress and regions on the substrate with compressive residual stress (column 4 line 66 - column 5 line 3; compressive stress is equivalent to negative tensile stress, so by measuring strip tension across the entire strip, both of these properties are being measured), and wherein the controller (closed-loop control system 4) is configured to adjust the actuators (actuators 3 comprising excenter actuators 14) to increase the localized pressures of flatness control zones corresponding to the regions of tensile residual stress (column 5 lines 3-6 and lines 18-34; the tension vector 8 is computed by subtracting the reference curve 9 from the measured strip tension distribution, and is then used in closed-loop control system 4 to determine the adjustment of the actuators 3).
Regarding Claim 20, Krueger does not disclose that the controller is configured to adjust the actuators such that the localized pressures of flatness control zones corresponding to the regions of tensile residual stress cause a localized elongation of from greater than 0.0% to 1.0%. Examiner notes that the Applicant has not set forth any criticality to the selection of 1% as the upper bound for localized elongation of the substrate in these regions that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flatness control system disclosed by Krueger and modified by Ball such that the controller is configured to adjust the actuators such that the localized pressures of flatness control zones corresponding to the regions of tensile residual stress cause a localized elongation of from greater than 0.0% to 1.0%, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Ball as applied to Claims 1 and 11, respectively, and further in view of Pont (US 2005/0115295).
Regarding Claim 7, Krueger is silent to the outer surface of the first work roll being smooth. Pont teaches (Figures 1-2) a method for rolling a metal strip (strip 12), wherein the first work roll (texturing roll 38) comprises an outer surface, and wherein the outer surface of the first work roll is smooth, and wherein adjusting the actuators (hydraulic pistons 58) further comprises smoothing a surface topography of the surface of the substrate ([0015] lines 1-5 and [0024] lines 15-19). Since this is a known design for the outer surface of a work roll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling flatness of a substrate disclosed by Krueger such that the outer surface of the first work roll is smooth, and wherein adjusting the actuators such that the actual flatness profile achieves the desired flatness profile further comprises smoothing a surface topography of the surface of the substrate, as taught by Pont.
Regarding Claim 17, Krueger is silent to the outer surface of the first work roll being smooth. Pont teaches (Figures 1-2) an apparatus for rolling a metal strip (strip 12), wherein the first work roll (texturing roll 38) comprises an outer surface configured to contact a surface of the substrate during processing, wherein the outer surface of the first work roll is smooth and wherein the first work roll is configured to smooth a surface topography of the surface of the substrate ([0015] lines 1-5). Since this is a known design for the outer surface of a work roll, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flatness control system disclosed by Krueger such that the outer surface of the first work roll is smooth, and the first work roll is configured to smooth a surface topography of the surface of the substrate, as taught by Pont. Pont is silent to the specific surface roughness of the first work roll. Examiner notes that the Applicant has not set forth any criticality to the selection of 0.4 - 0.6 μm as the range of surface roughness of the outer surface of the first work roll that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flatness control system disclosed by Krueger and modified by Ball such that the outer surface of the first work roll has a surface roughness of 0.4 - 0.6 μm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Regarding the Applicant’s argument that Krueger does not meet all the limitations of the amended Claims 1 and 11, Examiner respectfully disagrees. The claims as amended recite “wherein at least one characteristic of the edge actuator is different from the non-edge actuator”, but do not define what the “at least one characteristic” is. The excenters 14a (i.e. actuators) of Krueger are all independently controlled by the second and third control modules 12b and 12c, which receive input signals pertaining to the flatness error 10 (i.e. deviation of the measured flatness from the reference curve 9) and the residual error. As discussed in column 5 lines 43-54, the residual error is applied individually to each excenter in the control algorithm via an individual weighting function, and as shown in Figure 5B, the weighting functions of the edge actuators (Excenter1 and Excenter8) are different than those of the non-edge actuators (Excenters2-7), i.e. at least one characteristic of the edge actuators is different from the non-edge actuators. 
Examiner notes that Krueger further discloses an edge tension control system 16 for controlling an edge region 15 of the substrate which is actuated by the adjusting mechanism 3 horizontally shifting the tapered intermediate rolls 19 (see column 6 line 54 - column 7 line 18); this edge tension control system could also be interpreted as an edge actuator having “at least one characteristic” that is different from the non-edge actuators (excenter actuators 14) since they perform a completely different function and thus would presumably have a different structure as well (the specific structure of the actuators of edge tension control system 16 is not disclosed, but one skilled in the art would understand that horizontally shifting the intermediate rolls requires a different mechanical configuration than adjusting the rotational positions of the excenters, so it can be implied that the physical characteristics of the actuators performing these functions are different).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kachi et al. (JP S63-16804) discloses a method and apparatus for controlling sheet flatness in a rolling operation comprising edge actuators and non-edge actuators which are controlled by different components and control algorithms, i.e. have a differing characteristic.
Kajiwara et al. (US 5,692,407) discloses an apparatus for controlling sheet flatness in a rolling operation comprising edge actuators and non-edge actuators, wherein at least one characteristic of the edge actuator is different from the non-edge actuator (see Figure 5; the configurations of the edge adjustment pistons 9 and their connections to backing bearing assembly 6 are different than those of the non-edge adjustment pistons 9). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725